Exhibit 10.43

SECOND AMENDMENT

TO THE INGERSOLL-RAND COMPANY

ELECTED OFFICER SUPPLEMENTAL PROGRAM II

WHEREAS, Ingersoll-Rand Company adopted the Ingersoll-Rand Company Elected
Officer Supplemental Program II (the “Plan”), which was originally effective on
January 1, 2005, and subsequently amended and restated effective January 1,
2009; and

WHEREAS, the Company desires to amend: (i) the definition of “Year of Service’
to provide that service for employees of Trane, Inc. shall commence on and after
the date that Ingersoll-Rand Limited acquired Trane, Inc., (ii) Appendix A to
provide that the accrued benefits determined under the Plan shall be offset by
the value of the Trane Employee Stock Ownership Plan (and not the Trane Pension
Plan), and (iii) to include claim procedures;

NOW THEREFORE, the Plan is hereby amended, except as otherwise described below
as described below:

1. Section 1.18 of the Plan is amended, effective June 5, 2008 by adding the
following at the end thereof:

“Notwithstanding the foregoing, Years of Service shall not include any Year of
Service performed on behalf of Trane, Inc. or its affiliates before the date
that Ingersoll Rand acquired Trane, Inc., and further notwithstanding, Year of
Service shall be determined in accordance with the Provision of the Pension Plan
or the Trane Employee Stock Ownership Plan (and not the Trane Pension Plan).”

2. Effective January 1, 2010, section 8.5 of the Plan is deleted in its entirety
and, inserting the following, in lieu thereof:

“The Program shall be administered by the Compensation Committee (or any
successor committee) of the Board. The Compensation Committee has delegated to
the members of the administrative committee appointed by the Company’s Chief
Executive Officer (the “Administrative Committee”) the authority to administer
the Program in accordance with its terms. Subject to review by the Compensation
Committee, the Administrative Committee shall make all determinations relating
to the right of any person to a benefit under the Program, and unless modified
by the Compensation Committee, any determination by the Administrative Committee
shall be conclusive and binding upon all affected parties. Any denial by the
Administrative Committee of a claim for benefits under the Program by an
Employee or beneficiary shall be stated in writing by the Administrative
Committee in accordance with the claims procedures annexed hereto as Appendix
B.”

 

1



--------------------------------------------------------------------------------

3. Effective June 5, 2008 paragraph (c) of Appendix A of the Plan are deleted in
its entirety and, in lieu thereof, replaced with the following:

“An Employee’s accrued benefit under any qualified defined benefit pension plan
(as defined in Code Section 414(j)) and any nonqualified pension plan with
respect to any business that was acquired by the Company or any of its
affiliates (“Acquired Business”) in respect of any period of service with the
Acquired Business that is counted as a Year of Service under the Program, except
that the amount of employer-paid contributions (excluding earnings and
accretions thereto) made to the Trane, Inc. Employee Stock Ownership Plan from
and after the date that Ingersoll-Rand Company Limited acquired Trane, Inc., and
not the value of the Trane Pension Plan, shall be used. Each such pension plan,
including but not limited to the Ingersoll Rand Company/Thermo King Executive
Pension Plan, the Hussmann Corporation Supplemental Executive Retirement Plan,
and the Trane Inc. Executive Supplemental Retirement Benefit Program, is
referred to herein as a “Former Plan.” The Employee’s accrued benefit under the
Former Plan shall be determined as a life annuity payable as of the date of
determination, using the Former Plan’s early retirement factors, if applicable,
and converted to a lump sum based on the factors used to determine lump sum
distributions under the Former Plan or, if lump sum distributions are not
available under the Former Plan, as the lump sum Actuarial Equivalent of the
benefits accrued under the Former Plan.”

4. Effective January 1, 2010, Plan is amended by adding Appendix B at the end
thereof as follows:

“Claim Procedures

Employees, their beneficiaries, if applicable, or any individual duly authorized
by them, shall have the right under the Plan and the Employee Retirement Income
Security Act of 1974, as amended (ERISA), to file a written claim for benefits
from the Plan in the event of a dispute over such Employee’s entitlement to
benefits. All claims must be submitted to the Administrative Committee, or its
delegate, in writing and within one year of the date on which the lump sum
payment was made or allegedly should have been made. For all other claims, the
date on which the action complained of occurred.

Timing of Claim Decision

If an Employee’s claim is denied, in whole or in part, the Administrative
Committee, or its delegate, will give the Employee (or his or her
representative) a written (or electronic) notice of the decision within 90 days
after the Employee’s claim is received by the Administrative Committee, or its
delegate, or within 180 days if special circumstances require an extension of
time with respect to a determination of the claim. If the claim for benefits
relates to disability benefits, the Employee (or his or her representative) will
be given a written (or electronic) notice within 45 days after his or her claim
is received by the Administrative Committee, or its delegate, unless special
circumstances require an extension of time. The Administrative Committee, or its
delegate, may extend the period no more than twice for up to 30 days for each
extension to make a determination of a disability benefit claim. The Employee
(or his or her representative) will be notified if any extensions are required,
the special circumstances requiring an extension, and the date a determination
is expected. If any additional information is needed to process an Employee’s
claim for disability benefit claim, the Employee will be advised of the
additional information that is needed and the standards on which the benefit
entitlement is based, and he or she will have at least 45 days to provide the
needed information. Failure to provide additional requested information may
result in the denial of the claim.

 

2



--------------------------------------------------------------------------------

Notice of Claim Denial

If the Employee is denied a claim for benefits, the Administrative Committee, or
its delegate, will provide such Employee with a written or electronic notice
setting forth:

 

  1. The specific reason(s) for the denial;

 

  2. Specific reference(s) to pertinent Plan provisions upon which the denial is
based;

 

  3. A description of any additional material or information necessary for you
to perfect the claim, and an explanation of why such material or information is
necessary;

 

  4. A description of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of your right to bring a
civil action under Section 502(a) of ERISA following a the exhaustion of the
Plans’ administrative process;

 

  5. If a claim based on disability was denied in reliance upon an internal
rule, guideline, protocol or other similar criterion, the internal rule,
guideline, protocol or other criteria will be described, or the notice will
include a statement that a copy of such rule, guideline, protocol or other
criteria will be provided free of charge upon request; and,

 

  6. A statement that you have the right to appeal the decision.

Appeal of Claim Denial

The Employee (or his or her representative) may request a review of a denial of
a claim to the Administrative Committee, or its delegate, by filing a written
application for review within 60 days (or, for disability claims, 180 days)
after his or her receipt of the written notice of the denial of the claim. The
filing of an appeal is mandatory if the Employee later determines that he or she
wants to initiate a lawsuit under ERISA Section 502(a). The Administrative
Committee, or its delegate, will conduct a full and fair review of the claim
denial. The review shall:

 

  1. Not afford deference to the initial adverse benefit determination,

 

  2. Provide for the identification of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with the appeal, if
applicable

 

  3. Be conducted by someone that did not take part in the adverse determination
under appeal and is not a subordinate of someone who did.

 

3



--------------------------------------------------------------------------------

The Employee shall have the opportunity to submit written comments, documents,
records and other information relating to his or her claim without regard to
whether such information was submitted or considered in the initial benefit
determination. The Administrative Committee will re-examine your claim, along
with all comments, documents, records and other information that you submit
relating to the claim, regardless of whether or not it was submitted or
considered in the initial determination. In deciding an appeal that is based in
whole or in part on a medical judgment, the decision maker shall consult with a
health care professional who has appropriate experience in the field of medicine
and who was not consulted in connection with the initial adverse determination
and is not the subordinate of someone who did.

Timing of Decision on Appeal

The Administrative Committee, or its delegate, shall notify the Employee (or his
or her representative) of the determination on review within 60 days (or, for
disability claims, 45 days) after receipt of the Employee’s request for review,
unless the Administrative Committee, or its delegate, determines that special
circumstances require an extension. The extension may not be longer than 60 days
(or, for disability claims, 45 days). The Employee (or his or her
representative) shall be notified if any extension is required, the special
circumstances requiring an extension and the date when a determination is
expected before the end of the initial 60 day (for disability claims, 45 day)
period. Subject to the Compensation Committee, the Administrative Committee’s,
or its delegate’s, decision shall be final and binding on all parties.

Notice of Benefit Determination on Review of an Appeal

The Administrative Committee, or its delegate, will provide the Employee (or his
or her representative) with a written or electronic notice of the determination
on review and, if the claim on review is denied:

 

  1. The specific reason or reasons for the denial;

 

  2. The specific Plan provision(s) on which the decision is based;

 

  3. A statement that the Employee is entitled to receive upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim for benefits;

 

  4. If a claim based on disability was denied in reliance upon an internal
rule, guideline, protocol or other similar criterion, the internal rule
guideline, protocol or other criteria will be described, or the notice will
include a statement that a copy of such rule, guideline, protocol or other
criteria will be provided free of charge upon request; and

 

  5. A statement that the Employee shall have a right to bring a civil action
under Section 502(a) of ERISA following exhaustion of the Plans’ administrative
processes.

 

4



--------------------------------------------------------------------------------

Discretionary Authority to Decide Claims and Appeals

The Administrative Committee, or its delegate, shall have full discretionary
authority to determine eligibility under the Plan’s terms, to interpret and
apply the terms and provisions of the Plans, to resolve discrepancies and
ambiguities, and to make final decisions on the appeal by an Employee of an
initial denied claim. Subject to Compensation Committee, the Administrative
Committee’s, or its delegate’s, decision will be final and binding on all
parties.

Right to File a Lawsuit Under ERISA

In the event an Employee’s appeal under a Plan is denied by the Administrative
Committee, or its delegate, he or she shall have the right to file a lawsuit
under ERISA Section 502(a). Any such lawsuit must be filed within 12 months of
the appeal having been denied. Any lawsuit filed shall be governed by ERISA, or
to the extent not preempted, the laws of the State of New Jersey.

5. Except as specifically set forth herein, all other terms of the Plan shall
remain in full force and effective and are hereby ratified in all respects.

IN WITNESS WHEREOF, the Company has had its duly authorized representative sign
this Amendment as of this 2nd of July 2010.

 

INGERSOLL-RAND COMPANY

By:  

    /s/ Barbara A. Santoro

Name:   Barbara A. Santoro Title:   Vice President & Secretary

 

5